PER CURIAM.
*523Joseph Shields ("Movant") appeals the motion court's judgment denying his Rule 24.035 motion for post-conviction relief and finding that Movant failed to demonstrate that his plea counsel was ineffective. Finding that Movant has failed to demonstrate that the motion court clearly erred in denying his Rule 24.035 motion without an evidentiary hearing, we affirm the judgment of the motion court.
No jurisprudential purpose would be served by a written opinion. However, we have provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).